UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4881



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN WAYNE LUNSFORD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-01-379)


Submitted:   June 26, 2006                 Decided:   July 21, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles O. Peed, Jr., CHARLES PEED AND ASSOCIATES, P.A., Winston-
Salem, North Carolina, for Appellant. Anna Mills Wagoner, United
States Attorney, Douglas Cannon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            John Wayne Lunsford appeals the district court's order

revoking his supervised release.*            This court reviews a district

court's revocation of supervised release for abuse of discretion.

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

            We have reviewed the record and find no reversible error.

A violation of a condition of supervised release must be proved by

a preponderance of the evidence.             See 18 U.S.C.A. § 3583(e)(3)

(2000); Johnson v. United States, 529 U.S. 694, 700 (2000).            Here,

the district court conducted a hearing, and the Government’s

witnesses   testified   that   Lunsford       possessed   and   discharged   a

firearm.      The   court   found,    after     assessing   the   witnesses’

credibility and by a preponderance of the evidence, that Lunsford

violated the terms of supervised release, and ordered revocation on

that basis. The district court's finding of witness credibility in

the revocation hearing is not reviewable.            See United States v.

Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

            Accordingly, we affirm the district court's judgment

revoking Lunsford's supervised release.             We dispense with oral

argument because the facts and legal contentions            are   adequately




     *
      Lunsford does not challenge the twenty-four month term of
imprisonment imposed upon revocation.

                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -